Citation Nr: 1020065	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee status post total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, L.G. and D.D.


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran served on active military duty from October 1968 
until June 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

In March 2010, the Veteran, L.G. and D.D. testified at a 
personal hearing before the undersigned, sitting at the RO.  
A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has a current left knee disability that was 
incurred in service.


CONCLUSION OF LAW

Criteria for service connection for degenerative arthritis of 
the left knee status post total knee replacement have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran contends that he hurt his left knee during active 
service.  As such, he requests that service connection be 
granted for the claimed disability.  The Veteran appeared 
before the Board in March 2010 and credibly testified that he 
first injured his knees during service.  His mother and 
sister also provided credible testimony as to the timing of 
the Veteran's left knee injury.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).
 
Where there is a chronic disease shown in-service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in-service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in-service.  See 38 
C.F.R. § 3.303(d).  It is important to point out that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

The Veteran's service treatment records show that in his 
October 1968 enlistment examination there were no complaints 
or clinical findings of knee problems.  Accordingly, his 
knees were presumed to be in sound physical condition.  In 
April 1969, the Veteran reported he was in an automobile 
accident in September 1968 and was suffering from sharp pains 
in both his knees.  In November 1969, the Veteran was seen 
three times for a bruised muscle in the left leg and was 
placed on physical therapy.  At the June 1970 separation 
examination, both of the Veteran's knees were noted to be 
normal; however, there was a notation of a 2" laceration 
scar on the left side of the right knee. 

Post-service treatment records show that the Veteran 
underwent a left knee arthrogram in January 1976 to fix a 
torn medial meniscus of the left knee.  Admission records 
note that he had injured his left leg a couple of month's 
prior and incurred pain and tenderness over the medial 
aspect.  Moreover, the Veteran's private physician notes from 
January 1992 show the Veteran continued to have a painful 
left knee.  In July 1992, the Veteran was diagnosed as having 
degenerative arthritis in the left knee.  A March 1993 note 
reflects that the Veteran's degenerative arthritis in the 
left knee had gotten worse and the Veteran would likely 
require arthroscopic evaluation in the future.  In May 1994, 
an evaluation of the Veteran's left knee showed that his left 
leg developed more symptoms of pain and there had been a 
gradual deterioration in function.  In September 2004, the 
Veteran underwent left knee total arthroplasty due to the 
severity of knee pain and loss of function he was 
experiencing.

The Veteran underwent VA examination in October 2007 and 
reported pain and stiffness in the knee but no giving way, 
instability, or weakness.  The Veteran had flare-ups that 
caused limitations in his mobility and often required him to 
sit down.  On physical examination the left knee had flexion 
from 0 to 120 degrees with pain elicited at 110 degrees, and 
extension from 90 to -5 degrees.  There was no additional 
loss of motion with repetitive use.  The examiner opined that 
the Veteran's left knee condition was at least as likely as 
not (50/50 probability) caused by or a result of injury that 
occurred while in-service.  However, the rationale given by 
the examiner for his opinion conflicted with the opinion.  
The VA examiner's rationale was as follows: "[a]lthough 
there is a documentation of left knee injury while in [ ] 
service, there is nothing that indicates the severity or that 
joint structures were involved enough to cause degenerative 
problems 5 years after discharge."  The examiner was asked 
to provide a clarification of the rationale for his opinion.  
In February 2008, the examiner reiterated the same rationale, 
but attributed the left knee strain to a biomechanical strain 
secondary to the right leg injury.

The Veteran testified before the Board in March 2010 that he 
has a left knee disability as a result of marching activities 
and a football injury during active duty.  He credibly 
testified that he had difficulty marching in the Marine Corps 
and started having problems with his legs and knees.  He 
indicated making some visits to sick call in this regard, but 
was fearful of being too assertive of his knee problems.  
Moreover, the Veteran suffered an in-service knee injury in 
November 1969 when he was playing football.  The Veteran 
pointed out that he used to be a runner prior to joining 
service and his in-service injury had significantly impacted 
that.  He maintained that his knee condition had gotten 
progressively worse since his time in-service and service 
connection was warranted.

The Veteran also described an accident he was involved in 
post-service.  The Veteran reported that he and a friend were 
walking on a road in the middle of the night when he saw a 
car approaching.  He was able to move his friend out of the 
way, but due to his knee locking up was unable to get out of 
the way himself.  He was hit in the right leg and has had 
several surgeries to try to correct that damage.  The motor 
vehicle accident did not effect the left knee.

The Veteran's mother and sister testified regarding the 
Veteran's in-service knee condition.  The Veteran's mother 
stated that she recalled receiving several letters from the 
Veteran regarding his in-service football condition.  She 
reported that after his discharge she noticed that the left 
knee would constantly swell and the Veteran experienced pain 
when walking.  She testified that these knee problems started 
prior to the car accident that injured the Veteran's right 
knee.  The Veteran's sister also testified that she noticed 
that the Veteran had on and off troubles with his left knee 
once he came out of service.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Veteran is competent to say that his left knee has been 
bothering him since he injured it during service.  
Additionally, his mother and sister are competent to testify 
as to their personal recollections of the Veteran having 
difficulty walking on the left knee following his period of 
active service.  The Veteran and his family's assertions of 
having chronic symptomatology of left knee pain support what 
is found in the in-service and post-service medical records.

In considering the credible testimony provided by the Veteran 
and his family members in conjunction with his service 
treatment records and pos-service treatment records, the 
Board finds that there is a currently diagnosed disability 
that is linked to service.  The examination report and 
opinion by the VA examiner includes inconsistencies and is 
not given much weight, particularly in light of the fact that 
the examiner did not comment on the corroborated history of 
knee problems since the Veteran was treated for left knee 
pain during service.  Accordingly, service connection for 
degenerative arthritis of the left knee status post total 
knee replacement is granted.


ORDER

Service connection for degenerative arthritis of the left 
knee status post total knee replacement is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


